Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 17-19 and 21-30, in the reply filed on April 30, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19, 21-27, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murakami et al. (US 2019/0296079).
Regarding claim 17, Murakami discloses an apparatus, comprising:
a word line plate (31) [Figs. 1-2];
a plurality of storage element pairs (32), each pair of the plurality of storage element pairs comprising a first storage element contacting a first wall of the word line plate and a second storage element contacting a second wall of the word line plate [Figs. 1-2];
a plurality of pillar pairs (21) configured as digit lines to interact with the word line plate, each pair of the plurality of pillar pairs comprising a first pillar in contact with the 
a dielectric material (22) extending between each pillar pair of the plurality of pillar pairs and in contact with each pillar of the plurality of pillar pairs [Figs. 1-2].
Regarding claim 18, Murakami discloses a plurality of contacts (27 and/or bottom portions of 21 embedded within layers 14/16) associated with a plurality of digit lines and extending through a substrate (uppermost portion of layer 23 and/or 10-16, respectively), wherein each first pillar of the plurality of pillar pairs is in contact with one of the plurality of contacts [Figs. 1-2].
Regarding claims 19 and 29, Murakami discloses wherein each second pillar of the plurality of pillar pairs (21) is in contact with one of the plurality of contacts (27 and/or bottom portions of 21 embedded within layers 14/16) [Figs. 1-2].
Regarding claim 21, Murakami discloses wherein the plurality of contacts (27 and/or bottom portions of 21 embedded within layers 14/16) are arranged in a grid [Figs. 1-2].
Regarding claims 22 and 30, Murakami discloses a conformal material contacting the word line plate (31) and extending between a first storage element of a first storage element pair and a first storage element of a second storage element pair [Figs. 1-2]. In addition, the method of forming the storage element (32) as implied in the claim does not germane to the issue of patentability of the device itself. Therefore, this limitation has been given little patentable weight. Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In 
Regarding claim 23, Murakami discloses wherein: storage elements (32) of the plurality of storage element pairs is positioned in recesses formed by the word line plate and a pillar of the pillar pair. In addition, the method of forming the storage element (32) as implied in the claim does not germane to the issue of patentability of the device itself. Therefore, this limitation has been given little patentable weight. Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.
Regarding claim 24, Murakami discloses: a dielectric layer (23) positioned above the word line plate and in contact with the plurality of storage element pairs and the 
Regarding claim 25, Murakami discloses:
a second word line plate (31) positioned above the dielectric layer (23), wherein the plurality of pillar pairs (21) extend through the second word line plate [Figs. 1-2];
a second plurality of storage element pairs (32), each pair of the second plurality of storage element pairs comprising a third storage element and a fourth storage element [Figs. 1-2], wherein;
the third storage element of each pair of the second plurality of storage element pairs (32) contacts a third wall of the second word line plate (31) and the first pillar (21) [Figs. 1-2]; and
the fourth storage element of each pair of the second plurality of storage elements (32) contacts a fourth wall of the second word line plate (31) and the second pillar (21) [Figs. 1-2].
Regarding claim 26, Murakami discloses: a substrate (10-16) positioned below the word line plate, wherein the plurality of pillar pairs and the dielectric material contact the substrate [Figs. 1-2].
Regarding claim 27, Murakami discloses wherein the word line plate (31) comprises a conductive material [paragraph 0026].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2019/0296079) in view of Chien et al. (US 2013/0229846).
Regarding claim 28, Murakami does not disclose storage elements of the plurality of storage element pairs comprising a chalcogenide material.
However, Chien teaches that chalcogenide is very well-known and commonly used as storage material in a memory device [paragraph 0178].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Murakami by including storage elements comprising a chalcogenide material as taught by Chien because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  In addition, the court has held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960); Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jose R Diaz/           Primary Examiner, Art Unit 2815